               Case 2:20-bk-18938-BR                    Doc 1 Filed 09/30/20 Entered 09/30/20 18:00:42                                     Desc
                                                        Main Document    Page 1 of 36

Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Feel Good Ventures, Inc

2.   All other names debtor
     used in the last 8 years
                                  FAW EliteFX Labs
     Include any assumed          FAW BodyFuelFX
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  719 E. Virginia Avenue                                          11138 Bartee Avenue
                                  Glendora, CA 91741                                              Mission Hills, CA 91345
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Los Angeles                                                     Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.feelgoodventures.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 2:20-bk-18938-BR                       Doc 1 Filed 09/30/20 Entered 09/30/20 18:00:42                                    Desc
                                                             Main Document    Page 2 of 36
Debtor    Feel Good Ventures, Inc                                                                      Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                Case 2:20-bk-18938-BR                    Doc 1 Filed 09/30/20 Entered 09/30/20 18:00:42                                        Desc
                                                         Main Document    Page 3 of 36
Debtor   Feel Good Ventures, Inc                                                                   Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
Case 2:20-bk-18938-BR   Doc 1 Filed 09/30/20 Entered 09/30/20 18:00:42   Desc
                        Main Document    Page 4 of 36
    Case 2:20-bk-18938-BR   Doc 1 Filed 09/30/20 Entered 09/30/20 18:00:42   Desc
                            Main Document    Page 5 of 36




X
X
X
X
X
X
Case 2:20-bk-18938-BR   Doc 1 Filed 09/30/20 Entered 09/30/20 18:00:42   Desc
                        Main Document    Page 6 of 36
               Case 2:20-bk-18938-BR                                         Doc 1 Filed 09/30/20 Entered 09/30/20 18:00:42                                                                   Desc
                                                                             Main Document    Page 7 of 36
 Fill in this information to identify the case:

 Debtor name            Feel Good Ventures, Inc

 United States Bankruptcy Court for the:                       CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $            82,418.87

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $            82,418.87


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           387,560.75


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $             387,560.75




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
              Case 2:20-bk-18938-BR                            Doc 1 Filed 09/30/20 Entered 09/30/20 18:00:42                                 Desc
                                                               Main Document    Page 8 of 36
 Fill in this information to identify the case:

 Debtor name         Feel Good Ventures, Inc

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number
                                                                            Sparks Business
           3.1.     Capital One                                             Checking Account                3616                                       $539.01



                                                                            Business Checking
           3.2.     Wells Fargo Bank                                        Account                         6374                                         $79.86



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                        $618.87
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     Two (2) Paypal Accounts; both inactive with zero (0) balances                                                                            $0.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              Case 2:20-bk-18938-BR                            Doc 1 Filed 09/30/20 Entered 09/30/20 18:00:42                            Desc
                                                               Main Document    Page 9 of 36
 Debtor         Feel Good Ventures, Inc                                                            Case number (If known)
                Name



 9.        Total of Part 2.                                                                                                                      $0.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 500.00   -                                250.00 = ....                      $250.00
                                              face amount                            doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                   $250.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                    Net book value of         Valuation method used   Current value of
           Include year, make, model, and identification numbers                  debtor's interest         for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                          (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
              Case 2:20-bk-18938-BR                           Doc 1 Filed 09/30/20 Entered 09/30/20 18:00:42                      Desc
                                                              Main Document    Page 10 of 36
 Debtor         Feel Good Ventures, Inc                                                       Case number (If known)
                Name

 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            Partial interest in laptop/computer owned
            directly by Kyle Gibson and used for business
            purposes: $1.100
            Microwave: $50
            Desk: $400                                                                      $0.00                                        $1,550.00




 51.        Total of Part 8.                                                                                                         $1,550.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            www.feelgoodventures.com

            Company website does not have any
            marketable value as it does not generate any
            advertisement income.                                                           $0.00                                              $0.00



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
              Case 2:20-bk-18938-BR                           Doc 1 Filed 09/30/20 Entered 09/30/20 18:00:42                    Desc
                                                              Main Document    Page 11 of 36
 Debtor         Feel Good Ventures, Inc                                                      Case number (If known)
                Name


 66.        Total of Part 10.                                                                                                              $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                           Current value of
                                                                                                                           debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)
            Debtor has a cross-complaint against W-4, LLC in the
            underlying case #19STCV22930 filed in the Superior
            Court of California, Los Angeles for breach of contract,
            negligence, intentional misrepresentation and negligent
            misrepresentation.

            The parties are in the midst of discovery at the time of
            bankruptcy filing. Additional information furnishable
            upon request.                                                                                                             $80,000.00
            Nature of claim
            Amount requested                                         $80,000.00



 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

 78.        Total of Part 11.                                                                                                      $80,000.00
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
              Case 2:20-bk-18938-BR                           Doc 1 Filed 09/30/20 Entered 09/30/20 18:00:42          Desc
                                                              Main Document    Page 12 of 36
 Debtor         Feel Good Ventures, Inc                                                      Case number (If known)
                Name


               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                   page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
               Case 2:20-bk-18938-BR                               Doc 1 Filed 09/30/20 Entered 09/30/20 18:00:42                                                Desc
                                                                   Main Document    Page 13 of 36
 Debtor          Feel Good Ventures, Inc                                                                             Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                 $618.87

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                          $250.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                        $1,550.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                  $80,000.00

 91. Total. Add lines 80 through 90 for each column                                                              $82,418.87          + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                  $82,418.87




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
              Case 2:20-bk-18938-BR                           Doc 1 Filed 09/30/20 Entered 09/30/20 18:00:42                            Desc
                                                              Main Document    Page 14 of 36
 Fill in this information to identify the case:

 Debtor name         Feel Good Ventures, Inc

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
              Case 2:20-bk-18938-BR                           Doc 1 Filed 09/30/20 Entered 09/30/20 18:00:42                                              Desc
                                                              Main Document    Page 15 of 36
 Fill in this information to identify the case:

 Debtor name         Feel Good Ventures, Inc

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $1,450.00
           Affiliate Interactive                                                Contingent
           193-A Chenab Garden, Samundri Road                                   Unliquidated
           Faisalabad, Punjab 38000, PK                                         Disputed
           Date(s) debt was incurred 2019
                                                                             Basis for the claim:    accounts payable
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $1,500.00
           Affiliaxe                                                            Contingent
           90 Menachem Begin St., 2nd Floor                                     Unliquidated
           Tel Aviv, HaMerkaz (IL-M), 13837                                     Disputed
           Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Accounts payable
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $4,090.00
           Alexey Zakharov                                                      Contingent
           Vracha Michaylova 38A-98                                             Unliquidated
           Ulyanovsk, Ulyanovskaya obl                                          Disputed
           432010, RU
                                                                             Basis for the claim:    Accounts payable
           Date(s) debt was incurred 2019
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $20,535.30
           American Express                                                     Contingent
           Correspondence/Bankruptcy                                            Unliquidated
           Po Box 981540                                                        Disputed
           El Paso, TX 79998
                                                                             Basis for the claim:    Business debt
           Date(s) debt was incurred 2019
           Last 4 digits of account number 1007                              Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         46398                                            Best Case Bankruptcy
              Case 2:20-bk-18938-BR                           Doc 1 Filed 09/30/20 Entered 09/30/20 18:00:42                                       Desc
                                                              Main Document    Page 16 of 36
 Debtor       Feel Good Ventures, Inc                                                                 Case number (if known)
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $18,005.66
          Chase                                                                 Contingent
          PO Box 182051                                                         Unliquidated
          Columbus, OH 43218-2051                                               Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number 1645
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $9,899.04
          Chase                                                                 Contingent
          PO Box 182051                                                         Unliquidated
          Columbus, OH 43218-2051                                               Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number 0132
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $190.00
          Convert2Media LLC                                                     Contingent
          2910 Maguire Road Ste 2010                                            Unliquidated
          Ocoee, FL 34761                                                       Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    accounts payable
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $1,400.00
          CPA Affiliates                                                        Contingent
          237. Pueblo Primavera, Golf Del Sur                                   Unliquidated
          Santa Curz De Tenerife, Tenerife                                      Disputed
          38639, ES
                                                                             Basis for the claim:    Accounts payable
          Date(s) debt was incurred 2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Doron F. Eghbali, Esq.                                                Contingent
          Law Advocate Group, LLP                                               Unliquidated
          9701 Wilshire Blvd, Ste 1000                                          Disputed
          Beverly Hills, CA 90212
                                                                             Basis for the claim:    Attorney for Debtor in State Court; listed for notice
          Date(s) debt was incurred
                                                                             purposes only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $288,000.00
          J. Daniel Jung, Esq
          Thomas Valfrid Anderson, Esq.                                         Contingent
          Anderson & Jung                                                       Unliquidated
          21600 Oxnard Street, Ste 1030                                         Disputed
          Woodland Hills, CA 91367
                                                                             Basis for the claim:    Andrews, et al v Feel Good Ventures, et al
          Date(s) debt was incurred 2019
          Last 4 digits of account number 2930                               Is the claim subject to offset?     No       Yes


 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $16,651.10
          Kabbage                                                               Contingent
          925B Peachtreet Steret NE, Ste 1688                                   Unliquidated
          Atlanta, GA 30309                                                     Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    business claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 2 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:20-bk-18938-BR                           Doc 1 Filed 09/30/20 Entered 09/30/20 18:00:42                                          Desc
                                                              Main Document    Page 17 of 36
 Debtor       Feel Good Ventures, Inc                                                                 Case number (if known)
              Name

 3.12      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,710.00
           MaxBounty                                                            Contingent
           815 Taylor Creek Drive                                               Unliquidated
           Orleans, ON, k1c1y1, CA                                              Disputed
           Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Accounts payable
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,980.00
           Nadir Imran                                                          Contingent
           15, Software Technology Park                                         Unliquidated
           Link Road, Sadar Nagpur                                              Disputed
           440001, Maharashtra, India
                                                                             Basis for the claim:    Accounts payable
           Date(s) debt was incurred 2019
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.14      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $160.00
           Oasis Ads                                                            Contingent
           2323 Yonge Street, Ste 203                                           Unliquidated
           Toronto, ON, m4p2c9, CA                                              Disputed
           Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Accounts payable
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $21,474.40
           Paypal Loan                                                          Contingent
                                                                                Unliquidated
           Date(s) debt was incurred                                            Disputed
           Last 4 digits of account number                                   Basis for the claim:    Business debt
                                                                             Is the claim subject to offset?     No       Yes

 3.16      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $515.25
           Sling Ads                                                            Contingent
           20 Lake Wire Drive #150                                              Unliquidated
           Lakeland, FL 33815                                                   Disputed
           Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Accounts payable
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $0.00
           Venable, LLP                                                         Contingent
           Attn: Witt W. Chang, Esq.                                            Unliquidated
           2049 Century Park East, Ste 2300                                     Disputed
           Los Angeles, CA 90067-3125
                                                                                              Attorneys for W-4, cross-defendants.
                                                                             Basis for the claim:
           Date(s) debt was incurred 2020
                                                                             Listed for notice purposes only.
           Last 4 digits of account number 2930
                                                                             Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 3 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 2:20-bk-18938-BR                           Doc 1 Filed 09/30/20 Entered 09/30/20 18:00:42                                       Desc
                                                              Main Document    Page 18 of 36
 Debtor       Feel Good Ventures, Inc                                                             Case number (if known)
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                 related creditor (if any) listed?             account number, if
                                                                                                                                               any
 4.1       Superior Court of CA - Los Angeles
           Stanley Mosk                                                                          Line     3.10                                 2930
           111 N Hill St
                                                                                                        Not listed. Explain
           Los Angeles, CA 90012

 4.2       Timothy J Walton, Esq
           Jim Twu, Esq                                                                          Line     3.10                                 2930
           Walton Twu, LLP
                                                                                                        Not listed. Explain
           9515 Soquel Drive, Ste 207
           Aptos, CA 95003-4137

 4.3       Venable, LLP
           Attn: Ari N. Rothman, Esq.                                                            Line     3.17
           600 Massachusetts Ave, N.W.
                                                                                                        Not listed. Explain
           Washington, DC 20001


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.          $                          0.00
 5b. Total claims from Part 2                                                                       5b.    +     $                    387,560.75

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.          $                      387,560.75




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 4 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 2:20-bk-18938-BR                           Doc 1 Filed 09/30/20 Entered 09/30/20 18:00:42                                Desc
                                                              Main Document    Page 19 of 36
 Fill in this information to identify the case:

 Debtor name         Feel Good Ventures, Inc

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal           Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                              Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
              Case 2:20-bk-18938-BR                           Doc 1 Filed 09/30/20 Entered 09/30/20 18:00:42                           Desc
                                                              Main Document    Page 20 of 36
 Fill in this information to identify the case:

 Debtor name         Feel Good Ventures, Inc

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Kyle Gibson                       719 E Virginia Ave, Ste 310                                                          D
                                               Glendora, CA 91741                                                                   E/F
                                               Also contemplating bankruptcy filing                                                 G
                                               simultaneous to this filing




    2.2      Kyle Gibson                       719 E Virginia Ave, Ste 310                       Kabbage                            D
                                               Glendora, CA 91741                                                                   E/F       3.11
                                               Also contemplating bankruptcy filing
                                                                                                                                    G
                                               simultaneous to this filing




    2.3      Kyle Gibson                       719 E Virginia Ave, Ste 310                       American Express                   D
                                               Glendora, CA 91741                                                                   E/F       3.4
                                               Also contemplating bankruptcy filing
                                                                                                                                    G
                                               simultaneous to this filing




    2.4      Kyle Gibson                       719 E Virginia Ave, Ste 310                       Chase                              D
                                               Glendora, CA 91741                                                                   E/F       3.6
                                               Also contemplating bankruptcy filing
                                                                                                                                    G
                                               simultaneous to this filing




Official Form 206H                                                       Schedule H: Your Codebtors                                           Page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
              Case 2:20-bk-18938-BR                           Doc 1 Filed 09/30/20 Entered 09/30/20 18:00:42                 Desc
                                                              Main Document    Page 21 of 36
 Debtor       Feel Good Ventures, Inc                                                   Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.5      Kyle Gibson                       719 E Virginia Ave, Ste 310                   Chase                          D
                                               Glendora, CA 91741                                                           E/F       3.5
                                               Also contemplating bankruptcy filing
                                                                                                                            G
                                               simultaneous to this filing




    2.6      Tim Caspersen                     11270 Otsego St                               Kabbage                        D
                                               North Hollywood, CA 91601                                                    E/F       3.11
                                                                                                                            G




    2.7      Yessica Ruiz                      11138 Bartee Ave                              Paypal Loan                    D
                                               Mission Hills, CA 91345                                                      E/F       3.15
                                                                                                                            G




Official Form 206H                                                       Schedule H: Your Codebtors                                   Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
              Case 2:20-bk-18938-BR                           Doc 1 Filed 09/30/20 Entered 09/30/20 18:00:42                                      Desc
                                                              Main Document    Page 22 of 36



 Fill in this information to identify the case:

 Debtor name         Feel Good Ventures, Inc

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                 $67,612.00
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                               $183,558.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                               $635,322.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:20-bk-18938-BR                           Doc 1 Filed 09/30/20 Entered 09/30/20 18:00:42                                           Desc
                                                              Main Document    Page 23 of 36
 Debtor       Feel Good Ventures, Inc                                                                   Case number (if known)



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
    may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                           Dates                Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    James Andrews, et al. vs Feel                     Civil                      Superior Court of CA - Los                   Pending
               Good Ventures, LLC, et al                                                    Angeles                                      On appeal
               [includes cross-complaint of                                                 Stanley Mosk
                                                                                                                                         Concluded
               Feel Good Ventures, LLC v                                                    111 N Hill St
               W4, LLC]                                                                     Los Angeles, CA 90012
               19STCV22930

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions               Dates given                               Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
               Case 2:20-bk-18938-BR                          Doc 1 Filed 09/30/20 Entered 09/30/20 18:00:42                                       Desc
                                                              Main Document    Page 24 of 36
 Debtor        Feel Good Ventures, Inc                                                                      Case number (if known)




           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss          Value of property
       how the loss occurred                                                                                                                                    lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates                Total amount or
                 the transfer?                                                                                                                               value
                 Address
       11.1.     Bereliani Law Firm, PC
                 12100 Wilshire Blvd, 8th FL                                                                                   July & Sept
                 Los Angeles, CA 90025                                                                                         2020                       $4,500.00

                 Email or website address
                 www.berelianilaw.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers            Total amount or
                                                                                                                         were made                           value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                     Date transfer           Total amount or
                Address                                          payments received or debts paid in exchange                was made                         value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                     Dates of occupancy
                                                                                                                             From-To
       14.1.     1812 W. Burbank Blvd, #5048                                                                                 Fall 2017 - Present
                 Burbank, CA 91506
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
               Case 2:20-bk-18938-BR                          Doc 1 Filed 09/30/20 Entered 09/30/20 18:00:42                                     Desc
                                                              Main Document    Page 25 of 36
 Debtor        Feel Good Ventures, Inc                                                                  Case number (if known)



                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.2.     5151 Balboa Blvd, Unit 310                                                                                2017 - 2018
                 Encino, CA 91316

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was               Last balance
               Address                                           account number           instrument                  closed, sold,              before closing or
                                                                                                                      moved, or                           transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents             Do you still
                                                                     access to it                                                                 have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              Case 2:20-bk-18938-BR                           Doc 1 Filed 09/30/20 Entered 09/30/20 18:00:42                                           Desc
                                                              Main Document    Page 26 of 36
 Debtor      Feel Good Ventures, Inc                                                                    Case number (if known)




          None

       Facility name and address                                     Names of anyone with                 Description of the contents                   Do you still
                                                                     access to it                                                                       have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
              Case 2:20-bk-18938-BR                           Doc 1 Filed 09/30/20 Entered 09/30/20 18:00:42                                    Desc
                                                              Main Document    Page 27 of 36
 Debtor      Feel Good Ventures, Inc                                                                    Case number (if known)



26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26a.1.       Ara Haddadian
                    Ara Haddadian Accountancy Corp
                    290 E Verdugo Ave, Ste 204
                    Burbank, CA 91502

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Yessika Ruiz                                   11138 Bartee Ave                                                                          33
                                                      Mission Hills, CA 91345

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Tim Caspersen                                  11270 Otsego St                                                                           33
                                                      North Hollywood, CA 91601

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Kyle Gibson                                    719 E Virginia Ave, Ste 310                                                               34
                                                      Glendora, CA 91741



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 2:20-bk-18938-BR                           Doc 1 Filed 09/30/20 Entered 09/30/20 18:00:42                                   Desc
                                                              Main Document    Page 28 of 36
 Debtor      Feel Good Ventures, Inc                                                                    Case number (if known)




            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
Case 2:20-bk-18938-BR   Doc 1 Filed 09/30/20 Entered 09/30/20 18:00:42   Desc
                        Main Document    Page 29 of 36
Case 2:20-bk-18938-BR   Doc 1 Filed 09/30/20 Entered 09/30/20 18:00:42   Desc
                        Main Document    Page 30 of 36
Case 2:20-bk-18938-BR   Doc 1 Filed 09/30/20 Entered 09/30/20 18:00:42   Desc
                        Main Document    Page 31 of 36
           Case 2:20-bk-18938-BR   Doc 1 Filed 09/30/20 Entered 09/30/20 18:00:42   Desc
                                   Main Document    Page 32 of 36


     }
     b
     k
     1
     {
     C
     r
     e
     d
     i
     t
     o
     A
     s
     M
     a
     x




                              Feel Good Ventures, Inc
                              11138 Bartee Avenue
                              Mission Hills, CA 91345


                              Sanaz Sarah Bereliani, Esq.
                              Bereliani Law Firm, PC
                              12100 Wilshire Blvd., 8th Floor
                              Los Angeles, CA 90025


                              Affiliate Interactive
                              193-A Chenab Garden, Samundri Road
                              Faisalabad, Punjab 38000, PK


                              Affiliaxe
                              90 Menachem Begin St., 2nd Floor
                              Tel Aviv, HaMerkaz (IL-M), 13837


                              Alexey Zakharov
                              Vracha Michaylova 38A-98
                              Ulyanovsk, Ulyanovskaya obl
                              432010, RU


                              American Express
                              Correspondence/Bankruptcy
                              Po Box 981540
                              El Paso, TX 79998


                              Chase
                              PO Box 182051
                              Columbus, OH 43218-2051


                              Convert2Media LLC
                              2910 Maguire Road
Ste 2010
                              Ocoee, FL 34761
Case 2:20-bk-18938-BR   Doc 1 Filed 09/30/20 Entered 09/30/20 18:00:42   Desc
                        Main Document    Page 33 of 36



                   CPA Affiliates
                   237. Pueblo Primavera, Golf Del Sur
                   Santa Curz De Tenerife, Tenerife
                   38639, ES


                   Doron F. Eghbali, Esq.
                   Law Advocate Group, LLP
                   9701 Wilshire Blvd, Ste 1000
                   Beverly Hills, CA 90212


                   J. Daniel Jung, Esq
                   Thomas Valfrid Anderson, Esq.
                   Anderson & Jung
                   21600 Oxnard Street, Ste 1030
                   Woodland Hills, CA 91367


                   Kabbage
                   925B Peachtreet Steret NE, Ste 1688
                   Atlanta, GA 30309


                   Kyle Gibson
                   719 E Virginia Ave, Ste 310
                   Glendora, CA 91741


                   MaxBounty
                   815 Taylor Creek Drive
                   Orleans, ON, k1c1y1, CA


                   Nadir Imran
                   15, Software Technology Park
                   Link Road, Sadar Nagpur
                   440001, Maharashtra, India


                   Oasis Ads
                   2323 Yonge Street, Ste 203
                   Toronto, ON, m4p2c9, CA
Case 2:20-bk-18938-BR   Doc 1 Filed 09/30/20 Entered 09/30/20 18:00:42   Desc
                        Main Document    Page 34 of 36



                   Paypal Loan



                   Sling Ads
                   20 Lake Wire Drive #150
                   Lakeland, FL 33815


                   Superior Court of CA - Los Angeles
                   Stanley Mosk
                   111 N Hill St
                   Los Angeles, CA 90012


                   Tim Caspersen
                   11270 Otsego St
                   North Hollywood, CA 91601


                   Timothy J Walton, Esq
                   Jim Twu, Esq
                   Walton Twu, LLP
                   9515 Soquel Drive, Ste 207
                   Aptos, CA 95003-4137


                   Venable, LLP
                   Attn: Witt W. Chang, Esq.
                   2049 Century Park East, Ste 2300
                   Los Angeles, CA 90067-3125


                   Venable, LLP
                   Attn: Ari N. Rothman, Esq.
                   600 Massachusetts Ave, N.W.
                   Washington, DC 20001


                   Yessica Ruiz
                   11138 Bartee Ave
                   Mission Hills, CA 91345
       Case 2:20-bk-18938-BR                      Doc 1 Filed 09/30/20 Entered 09/30/20 18:00:42                                                    Desc
                                                  Main Document    Page 35 of 36


Attorney or Party Name, Address, Telephone & FAX Nos., and State Bar No. &         FOR COURT USE ONLY
Email Address
Sanaz Sarah Bereliani, Esq. 256465
12100 Wilshire Blvd., 8th Floor
Los Angeles, CA 90025
310-882-5482 Fax: 888-876-0896
California State Bar Number: 256465 CA
berelianilaw@gmail.com




     Attorney for:
                                                UNITED STATES BANKRUPTCY COURT
                                                 CENTRAL DISTRICT OF CALIFORNIA

In re:                                                                        CASE NO.:
          Feel Good Ventures, Inc                                             ADVERSARY NO.:
                                                                   Debtor(s), CHAPTER: 7

                                                                  Plaintiff(s),
                                                                                    CORPORATE OWNERSHIP STATEMENT
                                                                                       PURSUANT TO FRBP 1007(a)(1)
                                                                                         and 7007.1, and LBR 1007-4

                                                                                                                   [No hearing]
                                                              Defendant(s).

Pursuant to FRBP 1007(a)(1) and 7007.1, and LBR 1007-4, any corporation, other than a governmental unit, that is a debtor in
a voluntary case or a party to an adversary proceeding or a contested matter shall file this Statement identifying all its parent
corporations and listing any publicly held company, other than a governmental unit, that directly or indirectly own 10% or more
of any class of the corporation’s equity interest, or state that there are no entities to report. This Corporate Ownership
Statement must be filed with the initial pleading filed by a corporate entity in a case or adversary proceeding. A supplemental
statement must promptly be filed upon any change in circumstances that renders this Corporate Ownership Statement
inaccurate.

I,    Sanaz Sarah Bereliani, Esq. 256465                                      , the undersigned in the above-captioned case, hereby declare
                 (Print Name of Attorney or Declarant)
under penalty of perjury under the laws of the United States of America that the following is true and correct:




___________________________________________________________________________
                This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                                                                F 1007-4.CORP.OWNERSHIP.STMT
Case 2:20-bk-18938-BR   Doc 1 Filed 09/30/20 Entered 09/30/20 18:00:42   Desc
                        Main Document    Page 36 of 36
